[NOT PUBLICATION — NOT TO BE CITED AS PRECEDENT]

                United States Court of Appeals
                     For the First Circuit



No. 99-2208

         AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES,
                 AFL-CIO, LOCAL 1146, ET AL.,

                    Plaintiffs, Appellants,

                              v.

    UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,

                 Coffin, Senior Circuit Judge,

                  and Boudin, Circuit Judge.


     Martin R. Cohen, with whom Mark D. Roth was on brief, for
appellants.
     George B. Henderson, II, Assistant United States Attorney,
with whom Donald K. Stern, United States Attorney, was on brief,
for appellee.




                         May 18, 2000
          Per Curiam.      In this case, the plaintiffs sought to

obtain various documents under the Freedom of Information Act

(FOIA), 5 U.S.C. § 552.      The paperwork pertained to a February

1997 indoor air quality study conducted with respect to an

agency   workplace    in   Salem,    Massachusetts.         The   government

produced all but six of the documents.         Wanting the whole loaf,

the plaintiffs then brought suit to compel the disclosure of

these remaining items.

          The parties cross-moved for summary judgment.                  The

district court referred the motions to a magistrate judge, see

Fed. R. Civ. P. 72(b), who perused the six disputed documents in

camera; found them protected under FOIA Exemption 5, 5 U.S.C. §

552(b)(5); and wrote a thoughtful report and recommendation in

which he urged the court to grant          brevis disposition in the

government's favor.

          The     plaintiffs        objected   to     the     report     and

recommendation.      On de novo review, see Fed. R. Civ. P. 72(b),

the district judge examined the disputed documents, approved the

magistrate's report, and entered summary judgment as he had

recommended.    This appeal ensued.

          We previously have stated that when a judge accurately

takes the measure of a case and articulates his or her rationale

clearly and convincingly, "an appellate court should refrain


                                     -3-
from writing at length to no other end than to hear its own

words resonate."   Lawton v. State Mut. Life Assur. Co., 101 F.3d

218, 220 (1st Cir. 1996); accord Cruz-Ramos v. Puerto Rico Sun

Oil Co., 202 F.3d 381, 383 (1st Cir. 2000); Ayala v. Union de

Tronquistas,   Local   901,   74   F.3d   344,   345    (1st   Cir.   1996);

Holders Capital Corp. v. California Union Ins. Co. (In re San

Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir.

1993).   This tenet has particular value where, as here, no new

law is broached, and the case on appeal involves, in the last

analysis, the application of settled legal principles to a

specific set of facts.    Thus, we apply the tenet and affirm the

judgment below for substantially the reasons elucidated in the

magistrate judge's well-conceived rescript.            We add only that we

too have reviewed the disputed documents, and that we believe

the magistrate's appraisal of them — especially his conclusion

that they are both predecisional and within the deliberative

process — is fully consistent with our holding in Providence

Journal Co. v. United States Dep't of the Army, 981 F.2d 552,

557-63 (1st Cir. 1992).       We need go no further.



Affirmed.




                                   -4-